The plaintiffs own certain lots in Weymouth abutting on Trefton Avenue and Lenox Street in a large area of some 1,500 lots known as Idlewell. They are shown on a recorded 1916 plan. The defendants also own land on Trefton Avenue and have obstructed Trefton Avenue denying to the plaintiffs and others the opportunity to pass over its full width for all street purposes. The plaintiffs have used Trefton Avenue and all other streets shown on the Idlewell plan, except Lenox Street, for street purposes for over forty years. Certain plaintiffs, who own land abutting on Lenox Street, have used part of that street for twenty years, in connection with the adjacent lots, openly and notoriously under claim of right, and adversely to the interests of other claimants to interests in Lenox Street. The original conveyances of lots in Idlewell were made by its owner by lot numbers and not by metes and bounds. These facts were found in the confirmed report of a master who was not to report evidence. The evidence, although printed, thus is not properly before us. The master also concluded that the original owner retained title to the streets shown on the plan (see Suburban Land Co. Inc. v. Billerica, 314 Mass. 184, 190; cf. Murphy v. Mart Realty of Brockton, Inc. 348 Mass. 675, 678) and that the development was laid out to give full use of the streets to all lot owners to enable them, among other reasons, to reach a certain pier and adjacent lot. On this report, the final decree correctly directed the barriers, including a stone wall, in Trefton Avenue and another street be removed and enjoined the defendants from interfering with the plaintiffs’ use of that street.

Interlocutory decrees affirmed.


Final decree affirmed with costs of appeal.